DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Allowable Subject Matter
Claim 5-8 allowed.

Response to Arguments
35 USC § 103
Applicant’s arguments with respect to claim(s) 2, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Additional Prior Art
20120258706 [0063, 64]
20150181546 [0250]

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor (US-20150156619) in further view of Fodor ‘971 (US-20150341971), Raghothaman (US-20140349694), Gorokhov (US-20100309861).
As to claim 2, 9: Fodor teaches a user apparatus (UE-A 122), for use in a radio communication system including a base station forming a cell (fig.7: UE-A 122 and eNB-A 112), configured to receive a discovery signal of device-to-device communication (abstract: discovery beacon; fig.7: UE-B 121 sends discovery beacon to UE-A 122), comprising: a processor; a receiver, the receiver configured to receive (UE-A 122), from a base station of a residing cell (fig.7: eNB-A 112), a resource range in which a discovery signal can be transmitted in a neighbor cell (fig.7 and [0167, 0168]: eNB-A informs UE-A and eNB-B informs UE-B of time and frequency resources to be implemented in discovery), and the receiver further configured to receive (at UE-A 122) a discovery signal (fig.7: this is the beacon sent by UE-B) at a time position that is synchronized with the neighbor cell (fig.7 and [0166-168]: first and second cell operators are in communication with each other where they inform each other of their respective time/frequency settings for beacons communicated the UE’s in discovery).
Fodor may not explicitly teach the time position being determined based on a timing of receiving a synchronization signal from a second user apparatus in the (UE-A or UE-B) that is synchronized with the neighbor cell ([0061, 62]: UE-A and UE-B are in different networks and exchange D2D synchronization information to correct for timing offsets), wherein the synchronization signal is received a predetermined time before the resource range in which the discovery signal can be transmitted in the neighbor cell ([0062]: “when the synchronization is over, the communication over D2D radio link is enabled between UE-A and UE-B”).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE’s exchanging synchronization signals, taught by Fodor ‘971, into the D2D communication system, taught by Fodor, in order to enable UE’s to establish a D2D connection. In addition it would have been obvious to combine Fodor and Fodor ‘971 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Fodor may not explicitly teach and a transmitter configured to transmit a synchronization signal that is synchronized with the residing cell and that is for extending a coverage area of the residing cell to the second user apparatus in the neighbor cell.  However, Raghothaman teaches and a transmitter configured to transmit a synchronization signal that is synchronized with the residing cell and that is for ([0079, 97], fig.3: D2D synchronization sent by UE enabling communication between UE-residing and UE-neighbor enabling UE-neighbor to have extended coverage with BS-residing).
Thus, it would have been obvious to one of ordinary skill in the art to implement UE transmitting a synchronization signal, taught by Raghothaman ([0079, 97]), into the D2D communication system, taught by Fodor, in order to initiate communications between UE’s ([0062]). In addition it would have been obvious to combine Fodor and Raghothaman in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Fodor may not explicitly teach wherein the residing cell and the neighbor cell are not the same cell.  However, Gorokhov teaches wherein the residing cell and the neighbor cell are not the same cell ([0085-88]).
Thus, it would have been obvious to one of ordinary skill in the art to implement exchange of communication parameters between neighboring cells, taught by Gorokhov, into the synchronization system, taught by Fodor ‘075, in order to enable communication between disparate cells ([0085-88]). In addition it would have been obvious to combine Gorokhov and Fodor ‘075 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466